Citation Nr: 1012980	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  09-18 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to non-service-connected death pension 
benefits.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had recognized guerilla service from November 
1944 to December 1945 and regular Philippine Army service in 
January 1946.  He died in January 2007.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The medical evidence, to include a certificate of death, 
shows that the Veteran died in January 2007 at age 82 of 
brainstem herniation, intracerebral hemorrhages, and 
hypertensive cerebrovascular disease; other significant 
conditions contributing to death were gouty arthritis.

3.  There is no medical evidence or competent opinion of a 
nexus between the Veteran's fatal brainstem herniation, 
intracerebral hemorrhages, hypertensive cerebrovascular 
disease, and gouty arthritis and any remote incident of 
service.

4.  At the time of the Veteran's death, service connection 
was in effect for residuals of a through and through shell 
fragment wound to the left (dominant) forearm with injury to 
Muscle Groups VII and VIII, residuals of a through and 
through shell fragment wound to the right thigh with 
injuries to Muscle Group XIV and to the femoral cuteaneous 
nerve and giving way of the right knee, residuals of a 
through and through shell fragment wound to the left thigh 
with injuries to Muscle Group XIV and to the femoral 
cuteaneous nerve and giving way of the left knee, residuals 
of a shell fragment wound to the right leg with an injury to 
Muscle Group XII, and for a residual head scar of a shell 
fragment wound.

5.  There is no medical evidence or competent opinion of a 
nexus between any of the Veteran's service-connected 
disabilities and the causes of his death.

6.  The appellant is not entitled to receive non-service-
connected death pension based on the Veteran's recognized 
guerilla service.

7.  There is no evidence that any VA compensation was due 
and unpaid at the time of the Veteran's death.


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by, or substantially 
or materially contributed to, a disability incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.312 
(2009).

2.  The criteria for entitlement to VA non-service-connected 
death pension benefits have not been met.  38 U.S.C.A. 
§§ 1521, 1541, 1543 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.3, 3.23 (2009).

3.  The criteria for entitlement to accrued benefits have 
not been met.  38 U.S.C.A. §§ 5121 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to 
all elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not accomplished 
in a timely manner, such error may be cured by issuance of a 
fully compliant notice followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such 
as a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  While there are particular notice 
obligations with respect to a claim for DIC benefits, there 
is no preliminary obligation on the part of VA to conduct a 
pre-decisional adjudication of the claim prior to providing 
a § 5103(a)-compliant notice.

Here, VCAA letters were sent to the appellant in January 
2008 and in October 2009 that provided information as to 
what evidence was required to substantiate the claims and of 
the division of responsibilities between VA and a claimant 
in developing an appeal.  The October 2009 letter complied 
with Hupp notice.  Moreover, the October 2009 letter also 
informed the appellant of what type of information and 
evidence was needed to establish a disability rating and 
effective date.  Although the October 2009 letter was not 
issued before the adverse decision on appeal, this timing 
defect was cured by a readjudication of the case in November 
2009.  See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 
 Accordingly, no further development is required with 
respect to the duty to notify.

The Board finds that all necessary development has been 
accomplished and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the 
Veteran's service treatment records, as well as post-service 
reports of VA and private treatment and examination and the 
Veteran's death certificate.  In this case, the records 
contain no competent evidence suggesting a causal 
relationship between any of the causes of the Veteran's 
death and active service.  Accordingly, a remand is not 
required to obtain a medical opinion with respect to the 
appellant's contentions regarding the alleged relationship 
between the causes of the Veteran's death and active 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Moreover, the appellant's statements in support of the claim 
are of record.  The Board has reviewed such statements 
carefully and concludes that no available outstanding 
evidence has been identified.  The Board also has perused 
the medical records for references to additional treatment 
reports not of record but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claims.  

For the above reasons, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for the Cause of the Veteran's Death

The appellant contends that the Veteran's service-connected 
disabilities contributed to or caused his death.  As noted, 
prior to the Veteran's death, service connection was in 
effect for residuals of a through and through shell fragment 
wound to the left (dominant) forearm with injury to Muscle 
Groups VII and VIII, residuals of a through and through 
shell fragment wound to the right thigh with injuries to 
Muscle Group XIV and to the femoral cuteaneous nerve and 
giving way of the right knee, residuals of a through and 
through shell fragment wound to the left thigh with injuries 
to Muscle Group XIV and to the femoral cuteaneous nerve and 
giving way of the left knee, residuals of a shell fragment 
wound to the right leg with an injury to Muscle Group XII, 
and for a residual head scar of a shell fragment wound.

To establish service connection for the cause of the 
Veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312 (2009); 
Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the 
evidence must show that a service-connected disability was 
either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal 
(primary) cause of death it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

Dependency and Indemnity Compensation (DIC) is payable to a 
surviving spouse of a Veteran who died from a service-
connected disability.  38 U.S.C.A. § 1310.  A disability 
which caused the Veteran's death is service-connected if it 
resulted from injury or disease incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.304, 3.312.

The Board finds that the preponderance of the evidence is 
against the appellant's claim of service connection for the 
cause of the Veteran's death.  Although service connection 
was in effect for multiple shell fragment wounds to the left 
forearm, bilateral knees, bilateral thighs, and right leg, 
and for a scar residual of a shell fragment wound, the 
competent medical evidence does not show that any of the 
Veteran's service-connected disabilities contributed to or 
caused his death.  A review of the Veteran's death 
certificate shows that the immediate cause of death was 
brainstem herniation, the antecedent cause of death was 
intracerebral hemorrhage, and the underlying cause of death 
was hypertensive cerebrovascular disease.  The Veteran's 
death certificate also indicates that gouty arthritis was a 
significant condition contributing to death.  The appellant 
has contended, and the Veteran's death certificate shows, 
that the physician who signed the Veteran's death 
certificate had not attended the Veteran at his death.  She 
also has contended that, because the physician who signed 
the Veteran's death certificate did not attend the Veteran 
at the time of his death, he provided a false certification 
as to the causes of the Veteran's death.  The physician who 
signed the Veteran's death certificate stated on this form 
that he had not attended the Veteran at the time of death 
and had been informed of the Veteran's death by the 
Veteran's son.  This physician also stated in a December 
2007 letter that he issued the death certificate because the 
Veteran had died outside of the hospital and based his 
determination of the causes of the Veteran's death on the 
Veteran's history "as provided by the informant" (in this 
case, the Veteran's son) and the Veteran's prior medical 
history with other private physicians.  The appellant does 
not contend, and the evidence does not show, that the 
Veteran's son provided false or incorrect information to the 
physician who signed the Veteran's death certificate 
concerning the causes of the Veteran's death.  

The remaining medical evidence shows that, although the 
Veteran was treated for his multiple service-connected shell 
fragment wounds prior to his death, there is no competent 
medical evidence, to include a nexus opinion, indicating 
that the causes of his death were related to active service.  
The Board recognizes that, following multiple VA 
examinations in October 2003, several VA examiners concluded 
that the Veteran was not capable of performing his 
activities of daily living without assistance with his 
service-connected disabilities contributing to his then-
current state of health.  The Board also recognizes that the 
Veteran was diagnosed as having hypertensive cardiovascular 
disease, cerebrovascular disease, and gouty arthritis 
following VA examination in March 2005.  At that 
examination, it was noted that the Veteran was bedridden but 
could sit up in bed by himself and was attended to by his 
wife on a daily basis.  The Veteran also needed to be 
carried to a wheelchair in which he was able to move around 
his house.  The cardiologist did not relate the Veteran's 
hypertensive cardiovascular disease, cerebrovascular 
disease, and/or gouty arthritis to active service or any 
incident of such service, however.  Also weighing against 
the claim is a gap of many years between the Veteran's 
separation from service in January 1946 and the initial 
post-service medical evidence of cardiovascular disorders 
almost 6 decades later in March 2005.  The Board notes that 
evidence of a prolonged period without medical complaint, 
and the amount of time that has elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in 
which the Federal Circuit determined that lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition 
is simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional.  The relevance of lay evidence is 
not limited to the third situation but extends to the first 
two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  The 
appellant has not shown that she has the expertise required 
to diagnose any of the causes of the Veteran's death.  Nor 
is the appellant competent to offer an opinion regarding any 
causal relationship between the Veteran's active service and 
his fatal brainstem herniation, intracerebral hemorrhage, 
and hypertensive cerebrovascular disease.  While the 
appellant's contentions have been considered carefully, 
these contentions are outweighed by the medical evidence of 
record showing no nexus between the causes of the Veteran's 
death and active service.  As the preponderance of the 
evidence is against the appellant's claim, the benefit-of-
the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Non-Service-Connected Death Pension Benefits Claim

The appellant also has contended that she is entitled to 
non-service-connected death pension benefits based on the 
Veteran's recognized guerilla service.  

Applicable law and regulations provide that VA "shall pay to 
the surviving spouse of each Veteran of a period of war who 
met the service requirements prescribed in section 1521(j) 
of this title, or who at the time of death was receiving (or 
entitled to receive) compensation or retirement pay for a 
service-connected disability, pension at the rate prescribed 
by this section."  38 U.S.C.A. § 1541(a).  Under 38 U.S.C.A. 
§ 1521(j), "[a] Veteran meets the service requirements of 
this section if such Veteran served in the active military, 
naval or air service" for a period of at least 90 days.  See 
38 U.S.C.A. § 1521(j).

Guerilla service is included only for purposes of 
compensation and dependency and indemnity compensation when 
Veterans served as guerrillas under a commissioned officer 
of the U.S. Army, Navy, or Marine Corps, or under a 
commissioned officer of the Philippine Commonwealth Army 
recognized by and cooperating with the United States Forces.  
See 38 C.F.R. §§ 3.40(c), (d) (2009) (emphasis added).  
Guerilla service is included for purposes of pension, 
compensation, dependency and indemnity compensation, and 
burial allowance when Veterans served as guerrillas as a 
member of the Philippine Scouts (prior to October 6, 1945) 
or the Armed Forces of the United States.  See 38 C.F.R. 
§§ 3.40(a), (b), (d) (2009) (emphasis added).  
Certifications of recognized guerilla service by the service 
departments will be accepted as establishing guerrilla 
service.  See 38 C.F.R. § 3.40(d)(2) (2009).

The Board finds that the preponderance of the evidence is 
against the appellant's claim of entitlement to non-service-
connected death pension benefits.  The service department 
certified that the Veteran only had active service in the 
recognized guerillas from November 1, 1944, to December 31, 
1945, and regular Philippine Army service for 1 day on 
January 1, 1946.  The appellant does not contend, and the 
evidence does not show, that the Veteran's recognized 
guerilla service was as a member of the Philippine Scouts 
(prior to October 6, 1945) or as a member of the Armed 
Forces of the United States.  Instead, the service 
department verified that the Veteran had no active service 
in the U.S. Armed Forces in the Far East (USAFFE) and 
instead served as a guerilla with the U.S. Armed Forces in 
the Philippines, North Luzon (USAFIP NL).  Because the 
Veteran's recognized guerrilla service is included only for 
purposes of compensation and dependency and indemnity 
compensation, the Board finds that the appellant is not 
eligible for non-service-connected death pension benefits.  
As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz, 274 F.3d at 1364-65; 
Gilbert, 1 Vet. App. at 49.

Accrued Benefits Claim

The appellant finally contends that she is entitled to 
accrued benefits.

VA law provides that, upon the death of an individual 
receiving benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement.  See 38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000(a).

Here, the appellant filed her accrued benefits claim 
11 months after the Veteran's death.  Prior to his death in 
January 2007, the Veteran's most recent claims for VA 
benefits had been denied in an April 2005 rating decision .  
There is no basis for an accrued benefits claim unless the 
individual from whom the accrued benefits claim derives had 
a claim for VA benefits pending at the time of death.  See 
Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Accordingly, 
the threshold legal criteria for establishing entitlement to 
accrued benefits are not met, and the appellant's accrued 
benefits claim must be denied based on the lack of legal 
merit.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(c); see 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

	(CONTINUED ON NEXT PAGE)

	
ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to non-service-connected death pension benefits 
is denied.

Entitlement to accrued benefits is denied.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


